

116 S3412 RS: Guidance Clarity Act of 2020
U.S. Senate
2020-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 590116th CONGRESS2d SessionS. 3412[Report No. 116–297]IN THE SENATE OF THE UNITED STATESMarch 5, 2020Mr. Lankford introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsNovember 17, 2020Reported by Mr. Johnson, without amendmentA BILLTo require a guidance clarity statement on certain agency guidance, and for other purposes.1.Short titleThis Act may be cited as the Guidance Clarity Act of 2020.2.Guidance clarity statement required(a)DefinitionsIn this section:(1)Agency; ruleThe terms agency and rule have the meanings given those terms in section 551 of title 5, United States Code.(2)GuidanceThe term guidance—(A)means an agency statement of general applicability, intended to have a future effect on the behavior of regulated parties, that sets forth a policy on a statutory, regulatory, or technical issue, or an interpretation of a statute or regulation; and(B)does not include—(i)a rule promulgated pursuant to notice and comment under section 553 of title 5, United States Code;(ii)a rule exempt from rulemaking requirements under section 553(a) of title 5, United States Code;(iii)a rule of agency organization, procedure, or practice;(iv)a decision of an agency adjudication under section 554 of title 5, United States Code, or any similar statutory provision;(v)internal guidance directed to the issuing agency or other agency that is not intended to have a substantial future effect on the behavior of regulated parties; or(vi)internal executive branch legal advice or legal opinions addressed to executive branch officials.(b)RequirementEach agency shall include a guidance clarity statement as described in subsection (c) on any guidance issued by that agency on and after the date of enactment of this Act.(c)Guidance clarity statementA guidance clarity statement required under subsection (b) shall—(1)be displayed prominently on the first page of the document; and(2)include the following: The contents of this document do not have the force and effect of law and are not meant to bind the public in any way. This document is intended only to provide clarity to the public regarding existing requirements under the law or agency policies..November 17, 2020Reported without amendment